Citation Nr: 0905418	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  02-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran had active military service from January 1992 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

In his substantive appeal, received in June 2002, the Veteran 
requested a hearing before a member of the Board in 
Washington, DC.  However, he canceled that request in writing 
in September 2002.  Neither the Veteran nor his 
representative has subsequently requested the hearing be 
rescheduled.

In January 2004 the Board remanded the case for further 
development.

The Board issued a decision in July 2006 that inter alia 
denied service connection for a bilateral knee disability.  
The Veteran thereupon submitted an appeal to the U.S. Court 
of Appeals for Veterans Claims (Court).  In August 2008 the 
Court issued an order granting a joint motion of the parties 
to vacate the Board's decision in regard to the issue of 
service connection for bilateral knee disability and returned 
the case to the Board for action in compliance with the joint 
motion.


REMAND

In the July 2006 decision, the Board denied service 
connection for bilateral knee disability because the evidence 
failed to demonstrate that the Veteran currently had a 
disability of either knee.  In that decision, the Board 
specifically found that a remand for the purpose of affording 
the Veteran a VA examination to determine the nature and 
etiology of any current knee disorders was not in order.

In the joint motion, the parties agreed that the Board should 
determine whether the Veteran should be afforded a VA 
examination.  In light of the joint motion and recently 
submitted records private medical records evidencing left 
knee disability, the Boards finds that a VA examination is 
required at this point to determine the etiology of any 
current knee disorders.   

Finally, the Board notes the Veteran has not been provided 
the notice specified by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send a 
letter to the Veteran and his 
representative providing all required 
notice, to include notice with respect to 
the disability-rating and effective-date 
elements of the claim.  It should 
specifically request him to provide a 
copy of any outstanding medical records 
pertaining to treatment or evaluation of 
the claimed bilateral knee disability at 
issue at any time following his discharge 
from service, or the identifying 
information and any necessary 
authorization to enable VA to obtain the 
records on his behalf.    

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent records 
identified but not provided by the 
Veteran.  In any event, it should obtain 
a copy of all pertinent VA medical 
records, not already of record, to 
include those pertaining to his treatment 
at the Wilmington VA Medical Center.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent medical 
records identified by the Veteran, it 
should so inform the Veteran and his 
representative and request them to 
provide a copy of the outstanding 
records.

4.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and etiology of any current knee 
disorders.  The claims folder must be 
made available to and be reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
disorder of either knee as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service.

The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental 
statement of the case and afford them the 
requisite opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.   The Veteran need take no action 
until he is otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

